UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission File Number: 333-142658 FOODFEST INTERNATIONAL 2000 INC. (Exact name of registrant as specified in its charter) Delaware 74-3191757 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) CONCORD, ONTARIO, CANADA, L4K 5R2 (Address of principal executive offices)(Zip Code) (905) 709-4775 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year,if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer oAccelerated Filer oNon-Accelerated Filer o(Do not check if a smaller reporting company) Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Indicate the number of shares outstanding of each of the issuer’s classes of common stock: As of21 November 2011, there were 52,350,809 shares, par value $.001, of common stock issued and outstanding. FOODFEST INTERNATIONAL 2000 INC. AND SUBSIDIARIES Quarterly Report on Form 10-Q for the Quarterly Period Ended September 30, 2011 Table of Contents Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements 1 Condensed Consolidated Balance Sheets as of September 30, 2011 (unaudited) and June 30, 2011 (audited) 2 Condensed Consolidated Statements of Operations for theThree Months Ended September 30, 2011 and 2010 (unaudited): 3 Condensed Consolidated Statements of Cash Flows for theThree Months Ended September 30, 2011 and 2010 (unaudited): 4 Notes to Unaudited Condensed Consolidated Financial Statements: 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4Controls and Procedures 13 PART II. OTHER INFORMATION Item 1. Legal Proceedings 13 Item 1A Risk Factors 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults upon Senior Securities 13 Item 4. (Removed and Reserved) 13 Item 5. Other Information 13 Item 6. Exhibits 13 Signatures 14 PART I – FINANCIAL INFORMATION Item 1.Financial Statements FOODFEST INTERNATIONAL 2000 INC. AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS Unaudited SEPTEMBER 30, 2011 1 FOODFEST INTERNATIONAL 2000 INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS AS OF SEPTEMBER 30, 2, 2011 (Expressed in United States Dollars) September 30, (Unaudited) June 30, (Audited) ASSETS Current Assets Accounts receivable, net $ $ Inventory, net Prepaid and sundry assets Advances to related party Total Current Assets Long Term Assets Property and equipment, net Deferred income taxes Total Long Term Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Bank indebtedness $ $ Accounts payable and accrued liabilities Loan payable Long term debt - current portion Obligations under capital lease - current portion Total Current Liabilities Long Term Liabilities Long term debt - - Obligations under capital lease Advances from stockholders Advances from related parties Total Long Term Liabilities Commitments, Contingencies and Guarantee Stockholders' Deficit Preferred stock - no par value, non-cumulative, non-voting, redeemable at amount paid thereon, unlimited shares authorized, none issued and outstanding (June 30,2011 - none issued and outstanding) - - Common stock - no par value, unlimited shares authorized, 52,350,809 issued and outstanding (June 30, 2011 - 52,350,809 issued and outstanding) Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ The accompanying notes are an integral part to these consolidated financial statements. 2 FOODFEST INTERNATIONAL 2000 INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS Unaudited FOR THE THREE MONTHS ENDED SEPTEMBER 30, (Expressed in United States Dollars) SALES $ $ COST OF GOODS SOLD GROSS PROFIT EXPENSES General and administrative Selling and delivery Interest and financing charges TOTAL EXPENSES (LOSS) EARNINGS BEFORE TAXES ) Current income taxes - Deferred income tax recovery ) - NET (LOSS) EARNINGS $ ) $ OTHER COMPREHENSIVE LOSS Foreign currency translation ) Unrealized gain (loss) on foreign exchange ) COMPREHENSIVE (LOSS) INCOME ) (LOSS) EARNINGS PER WEIGHTED NUMBER OF SHARES OUTSTANDING - BASIC AND DILUTED $ ) $ WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING - BASIC AND DILUTED The accompanying notes are an integral part to these consolidated financial statements. 3 FOODFEST INTERNATIONAL 2000 INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS Unaudited FOR THE THREE MONTHS ENDED SEPTEMBER 30, (Expressed in United States Dollars) CASH FLOWS FROM OPERATING ACTIVITIES Net (loss) earnings $ ) $ Items not requiring an outlay of cash: Depreciation Accrued interest Deferred income tax recovery ) - Stock-based compensation - Changes in non-cash working capital: Accounts receivable ) Inventory ) ) Prepaid and sundry assets - Accounts payable and accrued liabilities Income taxes payable - CASH PROVIDED BY OPERATING ACTIVITIES CASH FLOWS FROM FINANCING ACTIVITIES (Repayment of) proceeds from bank indebtedness ) Repayment of loan payable - ) (Repayment of) proceeds from long-term debt ) Advances to related party ) ) Obligations under capital lease ) CASH USED IN FINANCING ACTIVITIES ) ) CASH FLOWS FROM INVESTING ACTIVITIES Acquisition of property and equipment ) ) CASH USED IN INVESTING ACTIVITIES ) ) NET CHANGE IN CASH - - CASH, BEGINNING OF PERIOD - - CASH, END OF PERIOD $
